DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-7, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially wherein, based on outer diameter ɸ of the secondary coil ranges from 13 to 16 cm and the wireless power receiver belongs to a class of output ranging from 1500W to 2000W, operating frequency of the integrated transmitting coil is higher than operating frequency for a class of higher output than the class, and inductance of the integrated transmitting coil is smaller than the value required by a class of higher output than the class in combination with other limitations recited in the claimed invention.
Regarding claims 8-15, the prior art of record fails to teach either alone or in combination all of the limitations of claim 8, especially wherein, the outer diameter ɸ of the secondary coil ranges from 13 to 16 cm, the wireless power receiver belongs to a class of output ranging from 1500W to 2000W, operating frequency for receiving wireless power is higher than operating frequency for a class of higher output than the class, and inductance of the secondary coil is smaller than the value required by a class of higher output than the class in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
4/28/2021